Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
Status of the Claims
Claims 1-15 were pending and rejected in the previous final office action (12/03/2021). Applicant submitted an RCE (1/24/2022) whereby claims 1, & 11-15 were amended.  Accordingly, claims 1-15 are presently pending and hereby examined in this office action.
Response to Remarks/Arguments
35 USC § 101
Step 2A Prong 2
Applicant argues that “the claimed features clearly recite improvement to the functioning of a computer or to any other technology. Specifically, the claims are not dealing with an improvement to a business process as alleged in the Office Action. Instead, the claims are directed to improving the operations of a conventional communication/notification system and technology to provide notification in a more efficient manner by addressing problems with a conventional communication system used in delivery vehicles.”  Examiner respectfully disagrees.  The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. 
In addition, Applicant argues that the “claimed claimed features are integrated into the practical application in a communication system of delivery vehicles.”  Examiner analogizes the claims of the instant application to claim 1 of Example 37 of the 2019 Examples.  Examiner respectfully disagrees.  Example 37 provides that the example claim 1 is eligible at Step 2A Prong 2 because the additional elements result in an improved user interface for electronic devices.  It is unclear to Examiner how the claims provide an improvement to the functioning of a computer, or to any other technology or technical field.  The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
Lastly, Applicant submits that the claim “provide an improved communication and notification system using technical components in an unconventional manner.”  Examiner has not made nor is making the assertion that the additional elements are well-understood, routine, or conventional. “At Step 2A Prong 2 or Step 2B, there is no requirement for evidence to support a finding that the exception is not 
35 USC § 102/103
Applicant’s remarks with respect to the 35 USC §102/103 rejections have been considered, but are not persuasive.  Applicant submits that Cardi fails to teach or suggest certain features recited in amended claim 1.  Specifically, Applicant submits that Cardi fails to teach transmitting the arrival signal “through the router of the local area network.”  Examiner respectfully disagrees. Cardi’s disclosure is directed to a system and method for providing notification to a recipient of an arrival of a vehicle.  Cardi accomplishes this by utilizing a network in communication with a recipient communication device.  Cardi teaches that the network may include, but is not limited to, the Internet, a LAN, a WAN, a WLAN, a VPN, a cellular network, a WI-FI network, a secure or unsecured network, a public or private network, or any other type of network.  (Cardi col. 3, lns. 18-24).  It is Examiner’s position that the LAN and WI-FI network (both of which can be secure) are analogous to Applicant’s claim language that recites “router of the local area network.”  Thus, Examiner believes Cardi teaches the limitation of “cause the communication unit to transmit a first arrival signal to the notification device of the predetermined destination through the router of the local area network to generate a notification sound.” 
Additionally, Applicant argues that Cardi fails to teach “an in-vehicle device.”  Examiner respectfully disagrees and wishes to point out to Applicant that the term “in-vehicle device” could be 
Lastly, Applicant submits that Felice fails does not teach the limitation of “cause the communication unit to transmit a first arrival signal to the notification device of the predetermined destination through the router of the local area network to generate a notification sound.”  Examiner does not necessarily agree with this argument.  See Felice [0073].  But, as shown below, Examiner is combining the teachings of Cardi with the teachings of Felice to show that the combination of the two references renders the claim obvious.  Please see 35 USC §103 rejections below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“storage unit” in claims 1-10.
“position information acquiring unit” in claims 1-10.
“communication unit” in claims 1-10.
“control unit” in claims 1-10.
“receipt detecting unit” in claims 4, 5, 9, & 10.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the communication unit”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 are also rejected because of their dependency on claim 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-10, 12, & 13 are directed to a device.
Claims 11, 14, & 15 are directed to a method.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1 (additional elements omitted) - The claim recites [] storing destination information; [] acquiring position information of the vehicle; [] communicating with [] a destination; [] when the vehicle arrives at a predetermined destination, search for an address [] associated with the predetermined destination; receive access authorization associated with the predetermined destination.  The claim, under its broadest reasonable interpretation, is directed to notifying a recipient that a delivery vehicle has arrived.  The abstract idea is a commercial interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of an in-vehicle device comprising: a storage unit, a position information acquiring unit, a communication unit, a notification device, a processor, a router of a local area network, connect the communication unit to the router of the local area network of the predetermined destination based on the access authorization for the router, and cause the communication unit to transmit a first arrival signal to the notification device of the predetermined destination through the router of the local area network to generate a notification sound  are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more 
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim further narrows the abstract idea of claim 1 and adds the additional element of a communication device and a telecommunication network.  However, the additional elements, when analyzed individually and in combination, do not change the analysis at Step 2A Prong 2 or Step 2B. 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim further narrows the abstract idea of claim 3 and adds the additional element of a receipt detecting unit.  However, the additional element, when analyzed individually and in combination, does not change the analysis at Step 2A Prong 2 or Step 2B.
Claim 5
Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 6-10 merely further narrow the abstract idea of claims from which they depend.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 2A Prong 1 (additional elements omitted) - The claim recites storing destination information; acquiring position information of the vehicle; when [a] vehicle arrives at a predetermined destination; searching for an address [] associated with the predetermined destination; receiving access authorization [] associated with the predetermined destination. The claim, under its broadest reasonable interpretation, is directed to notifying a recipient that a delivery vehicle has arrived.  The abstract idea is a commercial interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of an in-vehicle device, a router of a local area network, [a] communication unit, connecting the communication unit to the router of the local area of the predetermined destination based on the access authorization for the router, and causing the communication unit to transmit a first arrival signal to the notification device of the predetermined destination through the router of the local area network to generate a notification sond are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply 
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 12-15 merely further narrow the abstract idea of claims from which they depend.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, & 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: 8,682,363 B1, hereinafter “Cardi,” in view Pre-grant Publication No.: US 2019/0279151 A1, hereinafter “Felice.”
(Currently Amended) Claim 1: 
a storage unit for storing destination information; (Cardi col. 4, lns. 23-29, “The recipient profile database 122 may include entries associated with each of the recipients 160. The entries may include information about the recipient, including but not limited to, the recipient's name, contact information, address, appointment history, notification communication preferences, and pre-arrival notification interval preferences, amongst others.”)
a position information acquiring unit for acquiring position information of the vehicle; (Cardi col. 3, lns. 30-35, “The vehicle 150 may include a vehicle location tracking component 155, including but not limited to, a Global Positioning System (GPS) transmitter or receiver. The vehicle location tracking component 155 may be a component attached to the vehicle…”) 
a communication unit capable of communicating with a notification device located at a destination; (Cardi col. 2, lns. 10-11 – appointment module in Cardi is equated to communication unit; Col. 3, ln. 66-col. 4, ln. 13 – communication device in Cardi is equated to notification device)  
a processor configured to: (Cardi col. 12, lns. 36-37; See also Fig. 1)
cause the communication unit to transmit a first arrival signal to the notification device of the predetermined destination through the router of the local area network to generate a notification sound. (Cardi col. 6, lns. 7-12, “the appointment module 114 sends instructions to the notification module 116 to send a pre-arrival notification to the recipient 160…; See also col. 3, lns. 18 – 24, “The arrival status notification system 100 may communicate with one or more vehicles 150A-N, one or more recipients 160A-N, and a notification system 160, via a network 140. The network 140 may include, but is not limited to…a LAN…a WI-FI network, a secure [] network, a [] private network, or any other type of network.”

Cardi doesn’t explicitly teach the following; however, Felice teaches:
when the vehicle arrives at a predetermined destination, search for an address of a router of a local area network associated with the predetermined destination; (Felice [0014] – [0015], “a delivery person or delivery agent may be an automated delivery machine, such as an automated drone traveling by air or an automated vehicle traveling on the ground… positioning the delivery agent proximal to the delivery point; connecting the wireless device to a communication network of the point of delivery using the delivery point network access data…”; See also [0067], [0068])
receive access authorization for the router of the local area network associated with the predetermined destination; (Felice [0015], “transmitting the delivery point network access data and delivery point lock-alarm data to a wireless device associated with a delivery agent…”; See also [0067], [0068])
connect the communication unit to the router of the local area network of the predetermined destination based on the access authorization for the router; (Felice [0015], “connecting the wireless device to a communication network of the point of delivery using the delivery point network access data…”; See also [0067], [0068])
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi with the teachings of Felice since “what is needed are methods of tracking and delivering a package in a secure and verifiable manner that requires little to no active participation by the delivery company or homeowner.” (Felice [0009])
Claim 2 (Previously Presented): Cardi/Felice, as shown above, teaches all the limitations of claim 1.  Cardi also teaches:
wherein the communication unit is configured to communicate with a communication device associated with the destination information of the predetermined destination via a 
 Claim 11 (Currently Amended): Cardi, as shown, teaches: An arrival notification method performed by an in-vehicle device provided in a vehicle, the method comprising:
storing destination information; (Cardi col. 4, lns. 23-29, “The recipient profile database 122 may include entries associated with each of the recipients 160. The entries may include information about the recipient, including but not limited to, the recipient's name, contact information, address, appointment history, notification communication preferences, and pre-arrival notification interval preferences, amongst others.”)
acquiring position information of the vehicle; (Cardi col. 3, lns. 30-35, “The vehicle 150 may include a vehicle location tracking component 155, including but not limited to, a Global Positioning System (GPS) transmitter or receiver. The vehicle location tracking component 155 may be a component attached to the vehicle…”)
causing the communication unit to transmit a first arrival signal to the notification device of the predetermined destination through the router of the local area network to generate a notification sound. (Cardi col. 6, lns. 7-12, “the appointment module 114 sends instructions to the notification module 116 to send a pre-arrival notification to the recipient 160…; See also col. 3, lns. 18 – 24, “The arrival status notification system 100 may communicate with one or more vehicles 150A-N, one or more recipients 160A-N, and a notification system 160, via a network 140. The network 140 may include, but is not limited to…a LAN…a WI-FI network, a secure [] network, a [] private network, or any other type of network.”

Cardi doesn’t explicitly teach the following; however, Felice teaches:
when the vehicle arrives at a predetermined destination; (Felice [0014] – [0015], “a delivery person or delivery agent may be an automated delivery machine, such as an automated drone traveling by air or an automated vehicle traveling on the ground… positioning the delivery agent proximal to the delivery point…)
searching for an address of a router of a local area network associated with the predetermined destination; (Felice [0014] – [0015], “a delivery person or delivery agent may be an automated delivery machine, such as an automated drone traveling by air or an automated vehicle traveling on the ground… positioning the delivery agent proximal to the delivery point; connecting the wireless device to a communication network of the point of delivery using the delivery point network access data…”; See also [0067], [0068])
receiving access authorization for the router of the local area network associated with the predetermined destination; (Felice [0015], “transmitting the delivery point network access data and delivery point lock-alarm data to a wireless device associated with a delivery agent…”; See also [0067], [0068])
connecting the communication unit to the router of the local area network of the predetermined destination based on the access authorization for the router; (Felice [0015], “connecting the wireless device to a communication network of the point of delivery using the delivery point network access data…”; See also [0067], [0068])
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi with the teachings of Felice since “what is needed are methods of tracking and delivering a package in a secure and verifiable manner that requires little to no active participation by the delivery company or homeowner.” (Felice [0009])
Claim 12 (Currently Amended): Cardi/Felice, as shown above, teaches all the limitations of claim 1. Cardi doesn’t explicitly teach the following; however, Felice teaches:
wherein the local area network is a home network. (Felice [0013], “The online profile can also include information for login credentials for the home WiFi network.”; See also [0067], [0068])
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi with the teachings of Felice since “what is needed are methods of tracking and delivering a package in a secure and verifiable manner that requires little to no active participation by the delivery company or homeowner.” (Felice [0009])
Claim 13 (Currently Amended): Cardi/Felice, as shown above, teaches all the limitations of claim 12. Cardi doesn’t explicitly teach the following; however, Felice teaches:
wherein the information about registration of the access authorization is transmitted in advance of the vehicle reaching the predetermined destination. (Felice [0013], “In certain embodiments, a customer has an online store profile. The online store profile includes the customer's security information…The online profile can also include information for login credentials for the home WiFi network…”; [0015], “receiving an order from a customer user to deliver at least one item to a delivery point…accessing a user profile comprising delivery point network access data and delivery point lock-alarm data, each of the delivery point network access data and delivery point lock alarm data associated with the delivery point…”; [0065] “the lock-alarm token data may be transmitted to the camera prior to the out-for-delivery scan…”; See also [0067])
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
 Claim 14 (Currently Amended): Cardi/Felice, as shown above, teaches all the limitations of claim 11. Cardi doesn’t explicitly teach the following; however, Felice teaches:
wherein the local area network is a home network. (Felice [0013], “The online profile can also include information for login credentials for the home WiFi network.”; See also [0067], [0068])
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi with the teachings of Felice since “what is needed are methods of tracking and delivering a package in a secure and verifiable manner that requires little to no active participation by the delivery company or homeowner.” (Felice [0009])
 Claim 15 (Currently Amended): Cardi/Felice, as shown above, teaches all the limitations of claim 14. Cardi doesn’t explicitly teach the following; however, Felice teaches:
wherein information about registration of the access authorization is transmitted in advance of the vehicle reaching the predetermined destination. (Felice [0013], “In certain embodiments, a customer has an online store profile. The online store profile includes the customer's security information…The online profile can also include information for login credentials for the home WiFi network…”; [0015], “receiving an order from a customer user to deliver at least one item to a delivery point…accessing a user profile comprising delivery point network access data and delivery point lock-alarm data, each of the delivery point network access data and delivery point lock alarm data associated with the delivery point…”; [0065] “the lock-alarm token data may be transmitted to the camera prior to the out-for-delivery scan…”; See also [0067])

Claims 3 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cardi/Felice in view of United States Patent No.: 5,400,020, hereinafter “Jones ‘020.”
Claim 3 (Previously Presented): Cardi/Felice, as shown above, teaches all the limitations of claim 2.  Cardi/Felice doesn’t explicitly teach the following; however, Jones ‘020 teaches:
wherein, when communication with the notification device is not possible, the processor is further configured to cause the communication unit to transmit a second arrival signal to the communication device associated with the destination information of the predetermined destination. (Jones ‘020 col. 11, lns. 3-17, “the control process 101 sets a time out variable to keep track of how many times a telephone connection has been initiated. The number n of allowable attempts is predetermined and is stored in the EEPROM 43. After the time out variable has been implemented as indicated in the flow chart block 103, the control process 101 dials the telephone number on the mobile tele-phone 18, as indicated in the flow chart block 104. The control process 101 requires the vehicle control unit 12 to wait for a response from the base station control unit 14. If the vehicle control unit 12 does not receive a response within a predetermined time out period, preferably 20 seconds, the control process 101 loops back and begins again at the flow chart block 103.”)
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  Jones ‘020 is directed to notification systems for notifying persons of the impending arrival of a 
Claim 6 (Previously Presented): Cardi/Felice, as shown above, teaches all the limitations of claim 1.  Cardi/Felice doesn’t explicitly teach the following; however, Jones ‘020 teaches:
the notification device located at the destination. (Jones ‘020 col. 4, lns. 49-60, “the advance notification system 10 is designed to make the telephone calls to the homes 29 of the students and allow the telephone to ring twice so that it is not necessary for the telephone to be answered in order for the telephone call to be recognized as that of the advance notification system 10…”)  (Paragraph [0019] of Applicant’s specification states “The notification device 21 may be any device which has e.g. a communication function and a sound generating function, such as an intercom and/or a landline telephone.”) 
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  Jones ‘020 is directed to notification systems for notifying persons of the impending arrival of a particular transportation vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi/Felice with the teachings of Jones ‘020 since an “unaddressed need exists in the art for an inexpensive, advance notification system that is suitable for many applications requiring advanced notification of the impending arrival of a transportation vehicle…” (Jones ‘020 col. 2, lns. 3-7)
Claim 7 (Previously Presented): 
the notification device located at the destination. (Jones ‘020 col. 4, lns. 49-60, “the advance notification system 10 is designed to make the telephone calls to the homes 29 of the students and allow the telephone to ring twice so that it is not necessary for the telephone to be answered in order for the telephone call to be recognized as that of the advance notification system 10…”)  (Paragraph [0019] of Applicant’s specification states “The notification device 21 may be any device which has e.g. a communication function and a sound generating function, such as an intercom and/or a landline telephone.”) 
Cardi teaches a system and method for providing notification to a recipient of an arrival of a vehicle.  Felice is also directed to providing notifications to a recipient for delivery of physical items to a home.  Jones ‘020 is directed to notification systems for notifying persons of the impending arrival of a particular transportation vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi/Felice with the teachings of Jones ‘020 since an “unaddressed need exists in the art for an inexpensive, advance notification system that is suitable for many applications requiring advanced notification of the impending arrival of a transportation vehicle…” (Jones ‘020 col. 2, lns. 3-7)
Claim 8 (Previously Presented): Cardi/Felice/Jones ‘020, as shown above, teaches all the limitations of claim 3.  Jones ‘020 also teaches:
the notification device located at the destination. (Jones ‘020 col. 4, lns. 49-60, “the advance notification system 10 is designed to make the telephone calls to the homes 29 of the students and allow the telephone to ring twice so that it is not necessary for the telephone to be answered in order for the telephone call to be recognized as that of the advance notification system 10…”)  (Paragraph [0019] of Applicant’s specification states “The notification device 21 may be any device which has e.g. a communication function and a sound generating function, such as an intercom and/or a landline telephone.”) 

Claims 4, 9, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cardi/Felice/Jones ‘020 in view of Pre-grant Publication No.: US 2019/0152376 A1, hereinafter “Schwartz,” in view of Pre-grant Publication No.: US 2018/0190062 A1, hereinafter “Robinson.”
Claim 4 (Previously Presented): Cardi/Felice/Jones ‘020, as shown above, teaches all the limitations of claim 3. Cardi/Felice/Jones ‘020 doesn’t explicitly teach the following; however, Schwartz teaches:
a receipt detecting unit for detecting that goods on the vehicle has been received, 15(Schwartz [0046], “The plurality of shelves 120a-d can each have an indicator 122 disposed on a surface thereof. The plurality of shelves 120a-d can also include one or more sensors 123 attached to a surface of one or more of the shelves 120a-d or attached proximate one or more of the plurality shelves 120a-d. The sensors 123 can be photoelectric sensors, ultrasonic sensors, weight sensors, cameras, and the like. The one or more sensors 123 are configured to identify when an item, such as a package, is placed on or removed from one of the plurality of shelves 120a-d.”)
Cardi/Felice/Jones ‘020 all provide teachings directed to methods and systems for notifying a person of the arrival of a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi/Felice/Jones ‘020 with the 

Cardi/Felice/Jones ‘020/Schwartz doesn’t explicitly teach the following; however, Robinson teaches
wherein, if receipt of the goods is not detected after a predetermined time has elapsed since the first or the second arrival signal was transmitted, the processor is further configured to cause the communication unit to transmit an attempted delivery information signal to the communication device. (Robinson [0068], “In various embodiments, the system may be configured to send an electronic message to the consignee indicating that delivery was attempted but unsuccessful.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi/Felice/Jones ‘020/Schwartz with the teachings of Robinson since “there is a need for improved alternate delivery locations ( e.g., computerized locker banks or attended delivery locations) and related systems that provide enhanced forecasting of the availability of the alternate delivery locations to handle particular parcel deliveries at respective predicted delivery times.” (Robinson [0002])
Claim 9 (Previously Presented): Cardi/Felice/Jones ‘020/Schwartz/Robinson, as shown above, teaches all the limitations of claim 4.  Jones ‘020 also teaches:
the notification device located at the destination. (Jones ‘020 col. 4, lns. 49-60, “the advance notification system 10 is designed to make the telephone calls to the homes 29 of the students and allow the telephone to ring twice so that it is not necessary for the telephone to be answered in order for the telephone call to be recognized as that of the advance notification system 10…”)  (Paragraph [0019] of Applicant’s specification states “The notification device 21 may be any device which has e.g. a 
Claim 10 (Previously Presented): Cardi/Felice/Schwartz/Robinson, as shown above, teaches all the limitations of claim 5.  Cardi/Felice/Schwartz/Robinson doesn’t explicitly teach the following; however Jones ‘020 teaches:
the notification device located at the destination. (Jones ‘020 col. 4, lns. 49-60, “the advance notification system 10 is designed to make the telephone calls to the homes 29 of the students and allow the telephone to ring twice so that it is not necessary for the telephone to be answered in order for the telephone call to be recognized as that of the advance notification system 10…”)  (Paragraph [0019] of Applicant’s specification states “The notification device 21 may be any device which has e.g. a communication function and a sound generating function, such as an intercom and/or a landline telephone.”)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cardi/Felice in view of Schwartz in view of Robinson.
Claim 5 (Previously Presented): Cardi/Felice, as shown above, teaches all the limitations of claim 2.  Cardi/Felice doesn’t explicitly teach the following; however, Schwartz teaches:
a receipt detecting unit for detecting that goods on the vehicle has been received, (Schwartz [0046], “The plurality of shelves 120a-d can each have an indicator 122 disposed on a surface thereof. The plurality of shelves 120a-d can also include one or more sensors 123 attached to a surface of one or more of the shelves 120a-d or attached proximate one or more of the plurality shelves 120a-d. The sensors 123 can be photoelectric sensors, ultrasonic sensors, weight sensors, cameras, and the like. The one or more sensors 123 are configured to identify when an item, such as a package, is placed on or removed from one of the plurality of shelves 120a-d.”)


Cardi/Felice/Schwartz doesn’t explicitly teach the following; however, Robinson teaches:
wherein, if receipt of the goods is not detected after a predetermined time has elapsed since the first arrival signal was transmitted, the processor is further configured to cause the communication unit to transmit an attempted delivery information signal to the communication device. (Robinson [0068], “In various embodiments, the system may be configured to send an electronic message to the consignee indicating that delivery was attempted but unsuccessful.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cardi/Felice/Schwartz with the teachings of Robinson since “there is a need for improved alternate delivery locations ( e.g., computerized locker banks or attended delivery locations) and related systems that provide enhanced forecasting of the availability of the alternate delivery locations to handle particular parcel deliveries at respective predicted delivery times.” (Robinson [0002])
Other Pertinent Prior Art
Chhabra (PG-Pub US 2018/0351941 A1) is directed to establishing secure wireless connections between an autonomous delivery vehicle and devices at a recipients house.
Jones (PG-Pub No.: US 2003/0146854 A1) is directed to an advance notification system that notifies users of the impending arrival of a vehicle. 
Xu (US Patent No.: 7,999,701 B1) is directed to a system and method of providing students, drivers, guardians, and schools with useful notifications regarding a school's transportation system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628       

/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688